Judgment unanimously affirmed. Memorandum: County Court properly denied defendant’s motion for a hearing on the issue of the composition of the panel of prospective jurors. Because the jury had not yet been impaneled, defendant’s allegations in the motion were speculative and therefore insufficient to require a hearing (see generally, People v Hightower, 85 NY2d 988, 989-990; People v Mendoza, 82 NY2d 415, 421-422). We reject defendant’s further contention that the People withheld Brady material. The police report at issue did not contain exculpatory evidence. We agree with defendant that the court erred in admitting his statement that the police arrested him solely because he is black. Although that statement was not relevant to any issue at trial, its erroneous admission is harmless error because the statement was neither incriminating nor prejudicial (see, People v Easter, 181 AD2d 910, lv denied 79 NY2d *8981048). We have considered the remaining contentions of defendant, including those raised in his pro se supplemental brief, and conclude that they are without merit. (Appeal from Judgment of Monroe County Court, Sirkin, J. — Robbery, 1st Degree.) Present — Pigott, Jr., P. J., Green, Hurlbutt, Scudder and Kehoe, JJ.